            Case 1:20-cv-02817-CM Document 57 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
MICHAEL BERGAMASCHI, et al., on behalf of                       :
themselves and all others similarly situated,                   :
                                                                :   20-cv-2817 (CM)
                                    Plaintiffs,                 :
                                                                :   NOTICE OF MOTION
         - against -                                            :
                                                                :
ANDREW M. CUOMO, Governor of New York                           :
State, in his official capacity, et al.,                        :
                                                                :
                                    Defendants.                 :
--------------------------------------------------------------- X

        PLEASE TAKE NOTICE that, upon the declaration of Timothy O’Brien dated October

__, 2020, and the exhibits thereto, the declaration of Rhonda Tomlinson dated October __, 2020,

and the exhibits thereto, the declaration of Melissa McLaughlin dated October __, 2020, and the

exhibits thereto, the Defendants’ Rule 56.1 Statement of Material Facts, and the accompanying

memorandum of law dated October 23, 2020, and all other prior pleadings and proceedings

herein, the undersigned, on behalf of Defendants Andrew M. Cuomo, Governor of New York

State, and Tina M. Stanford, Chairperson of the New York State Board of Parole, sued here in

their official capacities (collectively “Defendants”), will move this Court, before the Honorable

Colleen McMahon, United States District Judge, at the United States District Court for the

Southern District of New York, 500 Pearl Street, New York, New York 10007, for an order

pursuant to Rule 56 of the Federal Rules of Civil Procedure granting Defendants summary

judgment on the grounds that alleged parole violators are not entitled to a custody release

determination under the Due Process Clause.
         Case 1:20-cv-02817-CM Document 57 Filed 10/23/20 Page 2 of 2




      PLEASE TAKE FURTHER NOTICE that, pursuant to order of Chief Judge

McMahon, Plaintiffs’ opposing papers and any cross-motion for summary judgment are due

November 20, 2020 (Dkt No. 55).

Dated: New York, New York
       October 23, 2020

                                             LETITIA JAMES
                                             Attorney General
                                             State of New York

                                             By: /s/ Andrew Amer
                                             Andrew Amer
                                             Special Litigation Counsel
                                             Amanda Yoon
                                             Assistant Attorney General
                                             28 Liberty Street
                                             New York, New York 10005
                                             (212) 416-6127
                                             andrew.amer@ag.ny.gov
                                             amanda.yoon@ag.ny.gov

                                             Attorney for Defendants

To:   All counsel of record (via ECF)




                                            2
